Exhibit 10.3

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

2004 Supplemental Executive Retirement Plan

 

 

as of December 17, 2004

 

--------------------------------------------------------------------------------


 

CONTENTS

 

ARTICLE 1

Purposes of Plan

 

 

 

 

ARTICLE 2

Definitions

 

 

 

 

ARTICLE 3

Participation

 

 

 

 

ARTICLE 4

Restoration of Benefits

 

 

 

 

ARTICLE 5

Administration and General Provisions

 

 

--------------------------------------------------------------------------------


 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

2004 Supplemental Executive Retirement Plan

 



ARTICLE 1.                                Purposes of Plan.

 

1.1                                 Financial Security Assurance Inc. adopted
the Financial Security Assurance Inc. Supplemental Executive Retirement Plan (as
heretofore amended and restated, the “1989 Plan”), effective January 1, 1989, in
order to restore the pension benefits of selected current and future key
employees whose benefits under the Financial Security Assurance Inc. Money
Purchase Plan are limited by reason of certain limitations imposed by Section
401(a)(17), Section 415 and other provisions of the Internal Revenue Code of
1986, as amended from time to time (the “Code”).  The 1989 Plan was amended and
restated in its entirety, and adopted by Financial Security Assurance Holdings
Ltd. effective as of January 1, 1995, and subsequently amended on February 12,
1997, and amended and restated as of February 25, 1999, as of July 10, 2000, as
of November 14, 2002 and as of December 17, 2004.  The Company seeks to
discontinue contributions under the 1989 Plan, and to establish a new
supplemental executive retirement plan, serving the same purposes as the 1989
Plan.  This new plan, as amended from time to time, is known as the Financial
Security Assurance Holdings Ltd. 2004 Supplemental Executive Retirement Plan,
and is referred to herein as the “Plan”.  The terms of the Plan shall govern
credits for contributions made commencing January 1, 2006, in respect of limited
pension benefits payable in respect of calendar year 2005, and amounts
transferred to the Plan from the 1989 Plan as described herein.

 

ARTICLE 2.                                Definitions.

 

For purposes of the Plan, the following terms shall have the meanings set forth
below:

 

2.1                                 “Account” shall mean the account established
for a Participant under the Plan to which contributions and earnings are
credited.

 

2.2                                 “Basic Plan” shall mean the Financial
Security Assurance Inc. Money Purchase Plan as adopted and amended from time to
time.

 

2.3                                 “Beneficiary” shall mean the person or
persons designated by the Participant to receive benefits under the Plan in the
event of the Participant’s death.  If there is no Beneficiary surviving the
Participant, any death benefit payable hereunder shall be paid to the
Participant’s estate.

 

2.4                                 “Board” shall mean the Board of Directors of
the Company.

 

2.5                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time.  Any references herein to a specific
section of the Code shall be deemed to refer to the rules and regulations under
the Code in respect of such section, and to the corresponding provisions of any
future internal revenue law and the rules and regulations thereunder.

 

1

--------------------------------------------------------------------------------


 

2.7                                 “Committee” shall mean the Human Resources
Committee of the Board acting on the majority vote of such Committee.

 

2.6                                 “Company” shall mean Financial Security
Assurance Holdings Ltd., a New York corporation.

 

2.7                                 “Compensation” shall mean, with respect to
each Plan Year, the Participant’s annual base salary, cash bonus and any amount
deferred pursuant to the Company’s 1995 Deferred Compensation Plan or 2004
Deferred Compensation Plan (other than deferrals related to “Performance Share”
awards); provided, however, that in no case shall such Compensation exceed $1
million in any Plan Year.

 

2.8                                 “Disability” shall mean, in the case of a
Participant, that, as determined by the Committee, the Participant is (i) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

 

2.9                                 “Discharge for Cause” shall mean an
Employee’s termination of employment by a Participating Company due to such
Employee’s willful misconduct or gross negligence in respect of his or her
duties of employment with the Participating Company including, but not limited
to, conviction for a felony or perpetration of a common law fraud, which has
resulted in or is likely to result in material economic damage to a
Participating Company.

 

2.10                           “Employee” shall mean any individual employed by
a Participating Company on or after January 1, 2004 to whom benefits are payable
under the Basic Plan.

 

2.11                           “Participant” shall mean an Employee who is a
member of a select group of management or highly compensated employees and who
has been designated by the Committee for participation in the Plan pursuant to
Section 3.1.

 

2.12                           “Participating Company” shall mean the Company or
any subsidiary or affiliate of the Company employing a Participant.

 

2.13                           “Plan” shall mean the 2004 Financial Security
Assurance Holdings Ltd. Supplemental Executive Retirement Plan as set forth
herein, and as amended from time to time..

 

2.14                           “Plan Year” shall mean each calendar year
beginning after December 31, 2003.

 

2.15                                 “SERP Election Change Form” shall mean the
form prescribed or accepted by the Committee by which a Participant may change a
previous distribution election.

 

2

--------------------------------------------------------------------------------


 

2.16                           “Specified Employee” shall mean a key employee
(as defined in Section 416(i) of the Code, without regard to paragraph (5)
thereof) of a corporation any stock in which is publicly traded on an
established securities market or otherwise.  At December 2004, Section 416(i) of
the Code provides that a company’s key employees are (i) officers (but no more
than 50 officers) with annual compensation over $135,000 (for 2005, adjusted
thereafter); (ii) employees who are 5% owners of the employer; and (iii)
employees who are 1% owners of the employer with annual compensation over
$150,000.

 

2.17                           “Years of Service” shall mean “Years of Service
for Vesting” as defined under the Basic Plan.

 

Where used herein, the masculine gender shall be deemed, where applicable, to
include the feminine gender, and references to the singular shall be deemed,
where applicable, to include the plural.

 

ARTICLE 3.                                Participation.

 

3.1                                 At any time during the Plan Year, the Chief
Executive Officer may recommend an Employee to the Committee for participation
in the Plan.  Upon receiving such recommendation, the Committee shall timely act
upon it and shall notify the Employee in the event he or she is designated a
Participant and the date as of which such participation commences.  Unless
otherwise determined by the Chief Executive Officer or the Committee, each
Employee attaining the rank of Director, Managing Director, Associate General
Counsel, General Counsel, Executive Vice President, President or Chairman shall
be deemed to have been designated as a Participant by the Committee for all
purposes of the Plan.  Unless otherwise determined by the Committee, once an
Employee has been approved by the Committee as a Participant in the Plan, such
Employee shall remain a Participant until all of his or her benefits with
respect to the Plan have been paid or forfeited.

 

ARTICLE 4.                                Restoration of Benefits.

 

4.1                                 Amount of Restoration of Benefits.  Subject
to Sections 4.3(b), 4.5 and 5.2 of the Plan, the Account of a Participant who is
in service with a Participating Company on the last day of the Plan Year, and
whose pension benefits under the Basic Plan for such Plan Year are limited by
the application of Section 401(a)(17) of the Code, Section 415 of the Code and
other limits under the Code on the inclusion of deferred amounts for
contribution purposes, shall be credited with an amount equal to the difference
between:

 

(a)                                  the amount of contribution related to
Compensation which would have been payable to or in respect of the Participant
under the Basic Plan without regard to the maximum annual pension limitation in
Section 415 of the Code or the pensionable compensation limitation in Section
401(a)(17) of the Code or the exclusion of certain deferred amounts, and

 

(b)                                 the amount of contribution related to
Compensation actually payable to or in respect of the Participant under the
Basic Plan.

 

3

--------------------------------------------------------------------------------


 

In addition to the foregoing amounts, the Account of a Participant shall be
credited with such amounts in the Participant’s account under the 1989 Plan that
are not vested on or before December 31, 2004 and that are deemed transferred to
the Plan pursuant to the terms of the 1989 Plan.   Such amounts shall be subject
to the terms and conditions of the Plan.

 

4.2                                 Vesting.  A Participant shall be 100% vested
in his or her Account upon attaining age 55, upon his or her death or Disability
while in the employ of a Participating Company or upon the termination of the
Plan pursuant to Section 5.2.  Except as provided in Section 5.4, if a
Participant terminates employment prior to an event specified in the preceding
sentence, such Participant shall be vested in his or her Account in accordance
with the following schedule:

 

Completed Years of Service

 

Percentage

 

 

 

 

 

Less than  2

 

0

 

2

 

20

 

3

 

40

 

4

 

60

 

5

 

80

 

6 or more

 

100

 

 

4.3                                 Crediting of Investment Gain/Loss.

 

(a)                                  The balance of each Participant’s Account
shall be credited with earnings and investment gains and losses as provided
below.  The Committee may establish procedures permitting Participants to
designate one or more investment benchmarks specified by the Chief Executive
Officer or the Committee for the purpose of determining the earnings or
investment gains and losses to be credited or debited to a Participant’s
Account.  Investment benchmarks so specified may be made available to all
Participants or selected Participants as the Chief Executive Officer or the
Committee may designate. The Committee shall have the sole discretion to make
such rules as it deems desirable with respect to the administration of any such
investment benchmark procedures, including rules permitting the Participant to
change the designation of investment benchmarks to be used to measure the value
of the Account.  The Committee, however, retains the discretion at any time to
change the investment benchmarks available to Participants, including any
investment benchmarks previously specified by the Chief Executive Officer, or to
discontinue the benchmark procedure.  If the Committee fails to implement an
investment benchmark procedure or discontinues such procedure, or if the
Participant fails to designate properly an investment benchmark, the
Participant’s Account shall be credited with earnings at a rate determined by
the Committee in its sole discretion, utilizing whatever factors or indicia it
deems appropriate; provided, however, that the rate of return on a Participant’s
Account in such circumstances shall not be less than the Chase Bank prime rate
plus one percent.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Nothing in this Section 4.3 or in the
Committee’s rules shall give a Participant the right to require the Company or a
Participating Company to acquire any asset for the Account of the Participant,
and if the Company or a Participating Company acquires any asset, or causes a
trustee on its behalf to acquire any asset, to permit it to satisfy its
obligations to pay the balance of the Participant’s Account, the Participant
shall have no right or interest in any such asset, which shall be held by the
Company or the Participating Company subject to the rights of all unsecured
creditors of the Company or the Participating Company.  The rights of the
Participant with respect to any designation of one or more investment benchmarks
for measuring the value of any Account hereunder shall be expressly subject to
the provisions of Section 5.6 of the Plan.

 

4.4                                 Form and Timing of Election.

 

(a)                                  Except as otherwise provided herein,
payment of the Participant’s vested Account balance shall be made as soon as
administratively practicable following the Participant’s death, Disability or
other separation from service (a “Distribution Event”).  Before the taxable year
for which the amounts described in Section 4.1 are credited to a Participant’s
Account, the Participant may make an election with respect to the timing of the
payment of such amounts pursuant to which the Participant may elect a date
subsequent to the Participant’s death, Disability or other separation from
servcie on which all or any portion of such amounts shall be distributed.  A
Participant who becomes eligible to participate in the Plan for the first time
after the beginning of a taxable year may make such an election with respect to
the timing of the amounts credited to his or her account in such taxable year at
any time within thirty days after the date the Participant becomes eligible to
participate in the Plan.  Notwithstanding the foregoing, amounts that are
transferred to the Plan from the 1989 Plan shall be subject to any election with
respect to the timing of the payment of such amounts as shall be in effect under
the 1989 Plan as of December 31, 2004.  A Participant may elect to extend, but
not accelerate, a previously elected distribution date at any time at least 12
months before the date of the first scheduled payment by the execution of a SERP
Election Change Form, timely filed with the Company, provided that a SERP
Election Change Form (i) shall only be effective in respect of amounts that
would not otherwise have been distributed at least 12 months after the filing of
such Form; and (ii) must provide for an extension of distribution of at least 5
years from the previously established distribution date to the extent necessary
or desirable to comply with the requirements of Section 409A of the Code as
interpreted by the Committee in its sole discretion for exclusion from gross
income of amounts deferred under the Plan.  Notwithstanding the foregoing or any
other provision of the Plan, payment of the Participant’s vested Account balance
for a Specified Employee on account of separation from service shall in no event
be made earlier than the date which is six months after the date of separation
from service (or, if earlier, the date of death of the

 

5

--------------------------------------------------------------------------------


 

employee).  Section 409A of the Code, as interpreted by the Committee in its
sole discretion for exclusion from gross income of amounts credited to Accounts
under the Plan, shall govern applicability of the foregoing provisions to
participants who become Specified Employees or cease to be Specified Employees
while Participants in the Plan.

 

(b)                                 The Participant may elect that his or her
vested Account Balance be distributed in a lump sum or in installments payable
over a specified number of years, not longer than 15 years; provided, however,
that in no event may installment payments be elected over a number of years that
is more than the Participant’s life expectancy or the life expectancy of the
designated primary Beneficiary, whichever is greater, at the time the
Participant elects a form of distribution.  If a Participant elects the
installment option, the Participant must also elect whether installments should
be made annually, quarterly or, if the Committee (or the Chief Executive Officer
of the Company in respect of all Participants) shall direct to offer such
alternative, monthly.  A Participant may specify different payment options (i)
for different percentages or dollar amounts of a Participant’s vested Account
balance; or (ii) in the event of the death or Disability of the Participant. 
Distributions will be in the form of a lump sum (i) if the Participant did not
choose a different distribution option or (ii) in the event of death or
Disability, if the Participant did not expressly choose a different distribution
option in the event of death or Disability.

 

(c)                                        A Participant shall make an election
with respect to the form of distribution of amounts credited to his or her
Account at the time and in the manner described in Section 4.4(a) for making
elections with respect to the timing of the distribution of such amount.  An
election with respect to the form of distribution of any amounts credited to a
Participant’s Account shall be irrevocable.  Amounts that are transferred to the
Plan from the 1989 Plan shall be subject to any election with respect to the
form of distribution of such amounts as shall be in effect under the 1989 Plan
as of December 31, 2004.

 

(d)                                 A form-of-distribution election shall be
effective upon submission to the Committee or its designee and compliance with
all applicable requirements established by the Committee, provided that the
Committee retains the right, at its election, to make payments in a lump sum if
it elects, in its sole discretion, to do so notwithstanding any
form-of-distribution election requesting an installment option to the extent
permitted by Section 409A of the Code as interpreted by the Committee in its
sole discretion for exclusion from gross income of amounts deferred under the
Plan.  Notwithstanding any contrary provision in the Plan, the Committee, in its
sole discretion, retains the right, but shall have no obligation, to distribute
all or any portion of a Participant’s vested Account balance in the form of any
security or other investment chosen by the Participant as an investment
benchmark for measuring the value of his or her Account pursuant to Section
4.3(a) of the Plan.  Further,

 

6

--------------------------------------------------------------------------------


 

notwithstanding any contrary provision in the Plan, any distribution to a
Participant otherwise payable hereunder shall be deferred until no later than
January 2 in the year following termination of the Participant’s employment with
the Company (and its subsidiaries) to the extent that such distribution, if not
so deferred, would be disallowed as a tax deduction by the Company pursuant to
Section 162(m) of the Code (or any successor provision).

 

4.5                                 Benefit Restoration With Respect to Certain
Bonus Payments.  In the event that a Participating Company accelerates the
payment of bonuses for any Plan Year by paying bonuses which would otherwise be
payable in the following Plan Year, and such payment causes a Participant to be
credited with a lower total contribution under the Basic Plan and the Plan by
virtue of the limitations provided in the Basic Plan and the limitations on the
amount of Compensation provided in Section 2.9 of the Plan, then,
notwithstanding any such limitations, the Committee may, in its discretion,
credit an additional supplemental pension contribution under the Plan for the
Plan Year in which the bonuses were paid on an accelerated basis up to the
amount which would otherwise be lost to the Participant by virtue of the
application of the limitations in the Basic Plan and in the Plan.  The aggregate
amounts credited under the Plan, and the contributions actually payable to or in
respect of the Participant under the Basic Plan, over a two Plan Year period
consisting of the Plan Year into which the bonus was accelerated and the
following Plan Year, shall not be increased by virtue of the application of this
Section 4.5.

 

ARTICLE 5.                                Administration and General Provisions.

 

5.1                                 Administration.

 

(a)                                  The Plan shall be administered by the
Committee in accordance with the administrative provisions of the Basic Plan. 
The Committee shall have full power and authority to interpret, construe and
administer the Plan, and review claims for benefits under the Plan, and the
Committee’s interpretations and constructions of the Plan and actions thereunder
shall be binding and conclusive on all persons and for all purposes.

 

(b)                                 The Committee shall establish and maintain
Plan records and may arrange for the engagement of such certified public
accountants, actuarial consultants or legal counsel, and make use of such agents
and clerical or other personnel, as they shall require or may deem advisable for
purposes of the Plan.  The Committee may rely upon the written opinion of such
counsel and the consultants or accountants engaged by the Committee and may
delegate to any agent or to any sub-committee or member of the Committee its
authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion, provided that such delegation
shall be subject to revocation at any time by the Committee.

 

(c)                                  To the maximum extent permitted by
applicable law, no member of the Committee shall be personally liable by reason
of any contract or other instrument executed by him or her in his or her
capacity as a member of the

 

7

--------------------------------------------------------------------------------


 

Committee, nor for any mistakes of judgment made in good faith, and the Company
shall indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums of which are paid from the
Company’s own assets), each member of the Committee and each officer, employee
or director of the Company to whom any duty or power relating to the
administration or interpretation of the Plan or to the engagement or control of
the assets of the Plan may be delegated or allocated, against any cost or
expense (including counsel fees) or liability including any sum paid in
settlement of a claim with the approval of the Company arising out of any act or
omission to act in connection with the Plan.

 

5.2                                 Amendment and Termination.  The Plan may be
amended, suspended or terminated, in whole or in part, by the Board, but no such
action shall retroactively impair or otherwise adversely affect the rights of
any person to receive benefits under the Plan which have accrued prior to the
date of such action, as determined by the Committee, except to the extent
necessary or desirable to comply with the requirements of Section 409A of the
Code as interpreted by the Committee in its sole discretion for exclusion from
gross income of amounts deferred under the Plan; provided, however, that the
amount of any future contribution payable to or in respect of a Participant may
be reduced by the amount of any increase in the amount of pension actually
payable to the Participant or Beneficiary under the Basic Plan due to any
increases in benefits payable under the Basic Plan (whether due to changes in
Code Sections 401(a)(17) and 415 limitations or otherwise) subsequent to the
Participant’s retirement.  Anything in Section 4.4 to the contrary
notwithstanding, in the event of the termination of the Plan, the Committee may
direct that all Account balances be distributed in the form of a lump sum
distribution to the extent permitted by Section 409A of the Code as interpreted
by the Committee in its sole discretion for exclusion from gross income of
amounts deferred under the Plan.

 

5.3                                 Company’s Right to Discharge Employees. 
Nothing contained herein will confer upon any Participant or other employee the
right to be retained in the employ of any Participating Company, nor will it
interfere with the right of any Participating Company to discharge or otherwise
administer the employment and termination of Participants and other employees
without regard to the existence of the Plan.

 

5.4                                 Discharge for Cause.  Notwithstanding any
other provisions contained in the Plan, in the event of a Participant’s
Discharge for Cause, such Participant and his or her Beneficiary shall forfeit
all rights to any payments under the Plan.

 

5.5                                 Sale of Company.  Nothing in the Plan shall
preclude the Company from consolidating with or merging into or with, or
transferring all or substantially all its assets to, another corporation which
assumes the Plan and all obligations of the Company hereunder.  Under such a
consolidation, merger, or transfer of assets and assumption, the term “Company”
shall refer to such other corporation and the Plan shall continue in full force
and effect.

 

5.6                                 Source of Payments.  Participants have the
status of general unsecured creditors of the Company and the Plan constitutes a
mere promise by the Company to make benefit payments in the future from its
general assets; provided, however, that such payments shall

 

8

--------------------------------------------------------------------------------


 

be reduced by the amount of any payments made to the Participant or his or her
Beneficiary from any trust or special or separate fund established by the
Company to assure such payments, and if the Company shall make any investments
to aid it in meeting its obligations hereunder, the Participant and his or her
Beneficiary shall have no right, title or interest whatever in or to any such
investments except as may otherwise be expressly provided in a separate written
instrument relating to such investments.  Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind between the Company and any Participant or Beneficiary.  By
action of its Board of Directors, any Participating Company may assume joint and
several liability with the Company with respect to any obligations under the
Plan for Participants employed by the Participating Company.

 

5.7                                 Withholding.  The Company may withhold from
any benefits payable under the Plan all Federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

 

5.8                                 Expenses.  All expenses incurred in
administering the Plan will be paid by the Company and none will be paid by the
Participant.

 

5.9                                 Assignment.  No interest of any Participant
or Beneficiary hereunder shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or the Participant’s Beneficiary. 
The Plan shall be binding upon and inure to the benefit of the Company and its
successors and assigns and the Participant, his or her Beneficiary and estate. 
Notwithstanding the foregoing, pursuant to rules comparable to those applicable
to qualified domestic relations orders, as determined by the Committee, the
Committee may direct a distribution prior to any distribution date otherwise
described in the Plan, to an alternate payee (as defined under the rules
applicable to qualified domestic relations orders) to the extent permitted by
Section 409A of the Code as interpreted by the Committee in its sole discretion
for exclusion from gross income of amounts deferred under the Plan.

 

5.10                           ERISA Status of Plan.  The Plan is intended to
constitute an “unfunded plan for management or other highly compensated
individuals” as defined in the Employee Retirement Income Security Act of 1974,
as amended from time to time (“ERISA”), and is subject to certain provisions of
ERISA, including certain requirements relating to reporting, disclosure,
enforcement and claims.

 

5.11                           Applicable Law.  The Plan shall be construed,
regulated and administered according to ERISA (to the extent applicable), the
Code and the laws of the State of New York.

 

9

--------------------------------------------------------------------------------